Name: 2011/322/EU: Commission Decision of 27Ã May 2011 amending Annexes I and II to Decision 2009/861/EC on transitional measures under Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council as regards the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2011) 3647) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs; NA;  technology and technical regulations;  processed agricultural produce
 Date Published: 2011-05-31

 31.5.2011 EN Official Journal of the European Union L 143/41 COMMISSION DECISION of 27 May 2011 amending Annexes I and II to Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2011) 3647) (Text with EEA relevance) (2011/322/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the first paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Those rules include hygiene requirements for raw milk and dairy products. (2) Commission Decision 2009/861/EC (2) provides for certain derogations from the requirements set out in subchapters II and III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 for the milk processing establishments in Bulgaria listed in that Decision. That Decision is to apply from 1 January 2010 to 31 December 2011. (3) Accordingly, certain milk processing establishments listed in Annex I to Decision 2009/861/EC may, by way of derogation from the relevant provisions of Regulation (EC) No 853/2004, process compliant and non-compliant milk provided that the processing of compliant and non-compliant milk is carried out on separate production lines. In addition, certain milk processing establishments listed in Annex II to that Decision may process non-compliant milk without separate production lines. (4) Bulgaria sent the Commission a revised and updated list of those milk processing establishments on 24 November 2010. (5) In the new list, establishment number 7 of Annex I to Decision 2009/861/EC (BG 0812009 Serdika  90 AD) has been removed from the list and authorised to place dairy products on the intra-Community market because in compliance with the requirements laid down in Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004. (6) Moreover, establishments number 14 of Annex II to Decision 2009/861/EC (BG 1312002 Milk Grup EOOD), number 25 (BG 1612020 ET Bor -Chvor) number 70 (BG 2412041 Mlechen svyat 2003 OOD) and number 92 (2212023 EL BI Bulgarikum) have been removed from the list and authorised to place dairy products on the intra-Community market because of compliance with the requirements laid down in Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004. (7) Therefore, Decision 2009/861/EC should be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/861/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 March 2011. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 May 2011. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 314, 1.12.2009, p. 83. ANNEX Annexes I and II to Decision 2009/861/EC are replaced by the following: ANNEX I List of milk establishments permitted to process compliant and non-compliant milk as referred to in Article 2 No Veterinary No Name of establishment Town/Street or Village/Region 1 BG 0412010 Bi Si Si Handel  OOD gr. Elena ul. Treti mart  19 2 BG 0512025 El Bi Bulgarikum  EAD gr. Vidin YUPZ 3 BG 0612027 Mlechen ray  2  EOOD gr. Vratsa kv. Bistrets  4 BG 0612043 ET Zorov- 91 -Dimitar Zorov  gr. Vratsa Mestnost Parshevitsa  5 BG 2012020 Yotovi  OOD gr. Sliven kv. Rechitsa  6 BG 2512020 Mizia-Milk  OOD gr. Targovishte Industrialna zona 7 BG 2112001 Rodopeya  Belev  EOOD gr. Smolyan, Ul. Trakya  20 8 BG 1212001 S i S  7  EOOD gr. Montana Vrachansko shose  1 9 BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska ANNEX II List of milk processing establishments permitted to process non-compliant milk as referred to in Article 3 No Veterinary No Name establishment Town/Street or Village/Region 1 BG 2412037 Stelimeks  EOOD s. Asen 2 0912015 Anmar  OOD s. Padina obsht. Ardino 3 0912016 OOD Persenski  s. Zhaltusha obsht. Ardino 4 1012014 ET Georgi Gushterov DR  s. Yahinovo 5 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 6 1112004 Matev-Mlekoprodukt  OOD s. Goran 7 1112017 ET Rima-Rumen Borisov  s. Vrabevo 8 1312023 Inter-D  OOD s. Kozarsko 9 1612049 Alpina -Milk  EOOD s. Zhelyazno 10 1612064 OOD Ikay  s. Zhitnitsa obsht. Kaloyanovo 11 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 12 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 13 2512021 Keya-Komers-03  EOOD s. Svetlen 14 0112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 15 2312041 Danim-D.Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 16 2712010 Kamadzhiev-milk  EOOD s. Kriva reka obsht. N.Kozlevo 17 BG 1212029 SD Voynov i sie  gr. Montana ul. N.Yo.Vaptsarov  8 18 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 19 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 20 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 21 2312030 ET Favorit- D.Grigorov  s. Aldomirovtsi 22 2312031 ET Belite kamani  s. Dragotintsi 23 BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 24 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 25 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 26 BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 27 BG 1612066 Lakti ko  OOD s. Bogdanitza 28 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 29 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 30 0112003 ET Vekir  s. Godlevo 31 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 32 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 33 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 34 0612035 OOD Nivego  s. Chiren 35 0612041 ET Ekoprodukt-Megiya- Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 36 0612042 ET Mlechen puls  95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  37 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 38 1212022 Milkkomm  EOOD gr. Lom ul. Al.Stamboliyski  149 39 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 40 1512006 Mandra  OOD s. Obnova obsht. Levski 41 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr.Botev  14 42 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 43 1612024 SD Kostovi  EMK  gr. Saedinenie ul. L.Karavelov  5 44 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  45 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris 23 46 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  47 2112003 Milk- inzhenering  OOD gr.Smolyan ul. Chervena skala  21 48 2112027 Keri  OOD s. Borino, obsht. Borino 49 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 50 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 51 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 52 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 53 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 54 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 55 BG 1112016 Mandra IPZHZ  gr. Troyan ul. V.Levski  281 56 BG 1712042 ET Madar  s. Terter 57 BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 58 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 59 1112026 Ablamilk  EOOD gr. Lukovit, ul. Yordan Yovkov  13 60 1312005 Ravnogor  OOD s. Ravnogor 61 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 62 1712013 ET Deniz  s. Ezerche 63 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 64 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 65 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 66 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 67 2312007 ET Agropromilk  gr. Ihtiman, ul. P.Slaveikov  19 68 2612038 Bul Milk  EOOD gr. Haskovo Sev. industr. zona 69 2612049 ET Todorovi-53  gr. Topolovgrad ul. Bulgaria  65 70 BG 1812008 Vesi  OOD s. Novo selo 71 BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 72 BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 73 BG 1812003 Sirma Prista  AD gr. Ruse bul. 3-ti mart  51 74 BG 2512001 Mladost -2002  OOD gr. Targovishte bul. 29-ti yanuari  7 75 0312002 ET Mario  gr. Suvorovo 76 0712015 Rosta  EOOD s. M. Varshets 77 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 78 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 79 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 80 1712017 Diva 02  OOD gr. Isperih ul. An.Kanchev  81 1712019 ET Ivaylo-Milena Stancheva  gr. Isperih Parvi stopanski dvor 82 1712037 ET Ali Isliamov  s. Yasenovets 83 1712043 Maxima milk  OOD s. Samuil 84 1812005 DAV  Viktor Simonov  EOOD gr. Vetovo ul. Han Kubrat  52 85 2012010 Saray  OOD s. Mokren 86 2012032 Kiveks  OOD s.Kovachite 87 2012036 Minchevi  OOD s. Korten 88 2212009 Serdika -94  OOD gr. Sofia kv. Zheleznitza 89 2312028 ET Sisi Lyubomir Semkov  s. Anton 90 2312033 Balkan spetsial  OOD s. Gorna Malina 91 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 92 2412040 Inikom  OOD gr. Galabovo ul. G.S.Rakovski  11 93 2512011 ET Sevi 2000- Sevie Ibryamova  s. Krepcha obsht. Opaka 94 2612015 ET Detelina 39  s. Brod 95 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska 96 BG 1612021 ET Deni-Denislav Dimitrov-Ilias Islamov  s. Briagovo obsht. Gulyantsi 97 BG 2012019 Hemus-Milk komers  OOD gr. Sliven Promishlena zona Zapad 98 2012008 Raftis  EOOD s. Byala 99 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 100 2312020 MAH 2003  EOOD gr. Etropole bul. Al. Stamboliyski  21 101 2712005 Nadezhda  OOD s. Kliment